Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the application filed on 06/26/2020.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made NON-FINAL.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 11-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PUB NO 2006/0137643) in view of Verbrugge (US PUB NO 2007/0159137) and Keisuke (JP2004142662).
Regarding claim 1:
Thompson teaches:
A system (fig. 2, an engine control system 30), comprising a processor (controller 32 includes a programmed microprocessing unit 70 [0019]) and a memory (processor 70 communicates with various types of computer-readable storage media 76 which may include a keep-alive memory (KAM) 78, a read-only memory (ROM) 80, and a random-access memory (RAM) 82 [0019]), the memory storing instructions executable by the processor (Computer-readable storage media 76 include data representing program instructions (software) [0020]) to:
determine an action for a vehicle (The automatic start and stop feature may be selected to operate in Engine Mode only. In such a mode, the control 32 will stop and restart the engine as necessary, to keep engine temperature between a selected range of temperatures, for example 60.degree. F. (16.degree. C.) and 104.degree. F. (40.degree. C.) (that may be factory set limits) and to keep the battery charged. When the engine starts due to sensing of a low battery voltage [0031]) based on an identified risk condition (a low battery voltage [0031]);
determine a minimum time for performing the action (When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]);
based on data including a vehicle battery state of charge (battery voltage [0040]), an outdoor temperature (ambient air temperatures [0040]), and a vehicle mode of operation (to determine when an engine startup should be initiated during engine mode operation of the automated start and stop operation [0040]), determine an available electrical power for performing the action (the threshold or limit tas_crank_voltage at which the system initiates start up is varied according to a table of battery voltage versus ambient air temperatures. [0040]);
execute the determined load control plan (The automatic start and stop feature may be selected to operate in Engine Mode only. In such a mode, the control 32 will stop and restart the engine as necessary, to keep engine temperature between a selected range of temperatures, for example 60.degree. F. (16.degree. C.) and 104.degree. F. (40.degree. C.) (that may be factory set limits) and to keep the battery charged. When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]; examiner is interpreting maintaining a desired battery charge as a “load control plan” as it is controlling the recharge capacity of the engine with the battery charge state based on variable conditions.).
Thompson does not explicitly teach, however Verbrugge teaches:
based on the minimum time for performing the action (time interval .DELTA.t [0081]; .DELTA.t=2 s. [0091]) and the determined available electrical power (charge = IV max = ( V max - V oc ) R .times. V max [0079]; V.sub.min=27 V, V.sub.max=45 V [091]), determine maximum permissible electrical energy discharge rate (calculate the maximum charge and discharge powers available for the time interval .DELTA.t [0081]; For the power capability calculations, V.sub.min=27 V, V.sub.max=45 V, and .DELTA.t=2 s. FIGS. 7 and 8 provide schematic overviews of the 5-parameter method. Specifically, FIG. 7 provides an overview of a voltage-based portion, and FIG. 8 provides a combination of the voltage based and a Coulomb integration portions of a method. [0091]);
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson to include the teachings as taught by Verbrugge for “establishing a plurality of functional relationships comprising relationship of the equivalent circuit with SOC; reducing at least part of the plurality of functional relationships into a set of time segmented recursive functional relationships, wherein a state at a first time t can be modeled by a functional presentation of a state at a second time t-.DELTA.t that occurred before the first time t; and computing a set of data points based upon the set of time segmented recursive functional relationships using a matrix for operation in matrix algebra. [Verbrugge, abstract]”.
Thompson in view of Verbrugge does not explicitly teach, however Keisuke teaches:
based on the maximum permissible electrical energy discharge rate (Reference numeral 201 denotes a suppliable power calculating unit that calculates the maximum suppliable power (suppliable power) at present from information such as a battery voltage, a battery current, and a generator rotation speed, and sends the calculated maximum power to the function-specific power distribution unit 202. [0022]), an electrical load status of the vehicle (First, steps (hereinafter abbreviated as S) 401 and S402 constitute priority / necessary power calculation means 204a1 to 204f2, and each of them is operated based on the operation status of the switch, volume, etc. by the occupant of each load and the operation status of the load. [0027]), and load priority data (A vehicle load drive control device having a vehicle-mounted power distribution control device that controls power distribution from the power supply to the electric loads based on a load priority that is a numerical value indicating a priority order of power supply between the electric loads [0008]), determine a load control plan for a plurality of electrical devices in the vehicle (The load control units 110a to 110e control the loads based on the received supply power values so that the power consumption of the corresponding loads does not exceed the supply power values. [0026]); and
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge to include the teachings as taught by Keisuke to allow for “the alteration of priority orders must be carried out only among the electric loads belonging to the groups generating the alteration, even when the alteration in a number of electrodes and consuming power generates due to the variation of a vehicle, by employing a two-step priority order distributing system of classifying respective electric loads into the predetermined number of groups, first distributing the electric power capable of being supplied from a power source to the respective groups according to the group priority orders as the order of priority of the respective groups predetermined for respective groups (S407), and distributing the power distributed to a certain group to respective electric loads within this group according to the load priority orders as the order of priority of the respective loads (S408). [Keisuke, abstract]”.
Regarding claim 2:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Thompson further teaches:
determine the electrical load status (the threshold or limit tas_crank_voltage at which the system initiates start up is varied according to a table of battery voltage versus ambient air temperatures. [0040]) based on the outdoor temperature (ambient air temperatures [0040]) and the vehicle mode of operation (to determine when an engine startup should be initiated during engine mode operation of the automated start and stop operation [0040]); and
Keisuke further teaches:
determine the load control plan (The load control units 110a to 110e control the loads based on the received supply power values so that the power consumption of the corresponding loads does not exceed the supply power values. [0026]) further based on the determined electrical load status (First, steps (hereinafter abbreviated as S) 401 and S402 constitute priority / necessary power calculation means 204a1 to 204f2, and each of them is operated based on the operation status of the switch, volume, etc. by the occupant of each load and the operation status of the load. [0027]).
Regarding claim 3:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Thompson further teaches:
wherein the risk condition (a low battery voltage [0031]) specifies a plurality of restrictions (turn on engine and minimum run time as cited below.) on one or more of vehicle operations (When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours.) in accordance to one or more of fault conditions (a low battery voltage [0031]).
Regarding claim 6:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Thompson further teaches:
wherein the determined action (The engine will restart only when the ECM 32 determines that the engine needs to start to charge the battery, warm the engine in engine mode, or heat or cool the interior in thermostat mode. [0030]) includes at least one of uploading vehicle data to a remote computer (examiner is interpreting this limitation in the alternative) or downloading data from the remote computer (examiner is interpreting this limitation in the alternative), navigating the vehicle to a specified location (examiner is interpreting this limitation in the alternative), actuating a vehicle actuator to perform a specified action (the control 32 will stop and restart the engine as necessary, to keep engine temperature between a selected range of temperatures, for example 60.degree. F. (16.degree. C.) and 104.degree. F. (40.degree. C.) (that may be factory set limits) and to keep the battery charged. When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]).
Verbrugge further teaches:
downloading data from the remote computer (The latter embodiment specifically includes information downloaded from the Internet and other networks. Such signal-bearing media, when carrying computer-readable instructions that direct the functions of the present invention, represent embodiments of the present invention. [0094])
Regarding claim 7:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Thompson further teaches:
wherein the instructions further include instructions to determine the minimum time based on the determined action (When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]) and stored execution time data for the determined action (Idle time and fuel savings information is available from the control system with a Diagnostic Data Reader (DDR) if Version 4.0 or later of DDR software is used with an automated start and stop features. [0025]).
Regarding claim 8:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Keisuke further teaches:
wherein the load control plan includes (i) turning off a device (In S406, if the suppliable power is smaller than the required power, the process proceeds to S407, in which the power supply to each group is calculated by the function-specific power distribution unit 202, and transmitted to the corresponding individual load power distribution unit. The power to be supplied to each group is determined by the required power and priority of each group, and is determined by allocating the required power of each group in descending order of priority not exceeding the suppliable power. [0036]; examiner notes that while not explicitly stated, if the available power is used up by higher priority devices, that inherently necessitates the deactivation of a lower priority device.), (ii) reducing power provided to the device (In S406, if the suppliable power is smaller than the required power, the process proceeds to S407, in which the power supply to each group is calculated by the function-specific power distribution unit 202, and transmitted to the corresponding individual load power distribution unit. The power to be supplied to each group is determined by the required power and priority of each group, and is determined by allocating the required power of each group in descending order of priority not exceeding the suppliable power. [0036]), or (iii) transmitting an instruction via a vehicle communication network to the device including maximum allowed power limit of the respective device (the conventional method of centrally managing the load priorities, each time the number or capacity of the in-vehicle loads changes due to a change in the model of a vehicle model, the load of each load is reduced. [0007]), wherein the device includes a computer (a vehicle load drive control device [0008]) programmed to execute the received instruction to limit a respective power consumption (the conventional method of centrally managing the load priorities, each time the number or capacity of the in-vehicle loads changes due to a change in the model of a vehicle model, the load of each load is reduced. [0007]).
Regarding claim 11:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Keisuke further teaches:
wherein the instructions further include instructions to determine a respective priority for each of the plurality of devices based on the load priority data (according to the power distribution control of the present invention, each electric load is classified into a predetermined number of groups, and the suppliable power of the power supply is first set to the group priority as the priority of each group determined for each group. Two-stage priority distribution in which power distributed to a certain group is distributed to each electric load in this group according to the load priority as the priority of each electric load. [0009]), the vehicle model of operation (the power distribution control device calculates the group priority and / or the load priority based on input information on a vehicle state. [0010]), and the determined maximum permissible electrical energy discharge rate (a suppliable power calculating unit that calculates the maximum suppliable power (suppliable power) at present from information such as a battery voltage, a battery current, and a generator rotation speed, and sends the calculated maximum power to the function-specific power distribution unit 202. [0022]), and determine the load control plan further based on the respective priorities determined for each of the plurality of devices (First, steps (hereinafter abbreviated as S) 401 and S402 constitute priority / necessary power calculation means 204a1 to 204f2, and each of them is operated based on the operation status of the switch, volume, etc. by the occupant of each load and the operation status of the load. The load priority and the required power are calculated and sent to the individual load power distribution units 203a to 203f. [0027]).
Regarding claim 12:
Thompson teaches:
A method (the method of the present invention may be conveniently incorporated in a programmable electronic control unit [0022]), comprising:
determining an action for a vehicle (The automatic start and stop feature may be selected to operate in Engine Mode only. In such a mode, the control 32 will stop and restart the engine as necessary, to keep engine temperature between a selected range of temperatures, for example 60.degree. F. (16.degree. C.) and 104.degree. F. (40.degree. C.) (that may be factory set limits) and to keep the battery charged. When the engine starts due to sensing of a low battery voltage [0031]) based on an identified risk condition (a low battery voltage [0031]);
determining a minimum time for performing the action (When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]);
based on data including a vehicle battery state of charge (battery voltage [0040]), an outdoor temperature (ambient air temperatures [0040]), and a vehicle mode of operation (to determine when an engine startup should be initiated during engine mode operation of the automated start and stop operation [0040]), determining an available electrical power for performing the action (the threshold or limit tas_crank_voltage at which the system initiates start up is varied according to a table of battery voltage versus ambient air temperatures. [0040]);
executing the determined load control plan (The automatic start and stop feature may be selected to operate in Engine Mode only. In such a mode, the control 32 will stop and restart the engine as necessary, to keep engine temperature between a selected range of temperatures, for example 60.degree. F. (16.degree. C.) and 104.degree. F. (40.degree. C.) (that may be factory set limits) and to keep the battery charged. When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]; examiner is interpreting maintaining a desired battery charge as a “load control plan” as it is controlling the recharge capacity of the engine with the battery charge state based on variable conditions.).
Thompson does not explicitly teach, however Verbrugge teaches:
based on the minimum time for performing the action (time interval .DELTA.t [0081]; .DELTA.t=2 s. [0091]) and the determined available electrical power (charge = IV max = ( V max - V oc ) R .times. V max [0079]; V.sub.min=27 V, V.sub.max=45 V [091]), determining maximum permissible electrical energy discharge rate (calculate the maximum charge and discharge powers available for the time interval .DELTA.t [0081]; For the power capability calculations, V.sub.min=27 V, V.sub.max=45 V, and .DELTA.t=2 s. FIGS. 7 and 8 provide schematic overviews of the 5-parameter method. Specifically, FIG. 7 provides an overview of a voltage-based portion, and FIG. 8 provides a combination of the voltage based and a Coulomb integration portions of a method. [0091]);
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson to include the teachings as taught by Verbrugge for “establishing a plurality of functional relationships comprising relationship of the equivalent circuit with SOC; reducing at least part of the plurality of functional relationships into a set of time segmented recursive functional relationships, wherein a state at a first time t can be modeled by a functional presentation of a state at a second time t-.DELTA.t that occurred before the first time t; and computing a set of data points based upon the set of time segmented recursive functional relationships using a matrix for operation in matrix algebra. [Verbrugge, abstract]”.
Thompson in view of Verbrugge does not explicitly teach, however Keisuke teaches:
based on the maximum permissible electrical energy discharge rate (Reference numeral 201 denotes a suppliable power calculating unit that calculates the maximum suppliable power (suppliable power) at present from information such as a battery voltage, a battery current, and a generator rotation speed, and sends the calculated maximum power to the function-specific power distribution unit 202. [0022]), an electrical load status of the vehicle (First, steps (hereinafter abbreviated as S) 401 and S402 constitute priority / necessary power calculation means 204a1 to 204f2, and each of them is operated based on the operation status of the switch, volume, etc. by the occupant of each load and the operation status of the load. [0027]), and load priority data (A vehicle load drive control device having a vehicle-mounted power distribution control device that controls power distribution from the power supply to the electric loads based on a load priority that is a numerical value indicating a priority order of power supply between the electric loads [0008]), determining a load control plan for a plurality of electrical devices in the vehicle (The load control units 110a to 110e control the loads based on the received supply power values so that the power consumption of the corresponding loads does not exceed the supply power values. [0026]); and
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge to include the teachings as taught by Keisuke to allow for “the alteration of priority orders must be carried out only among the electric loads belonging to the groups generating the alteration, even when the alteration in a number of electrodes and consuming power generates due to the variation of a vehicle, by employing a two-step priority order distributing system of classifying respective electric loads into the predetermined number of groups, first distributing the electric power capable of being supplied from a power source to the respective groups according to the group priority orders as the order of priority of the respective groups predetermined for respective groups (S407), and distributing the power distributed to a certain group to respective electric loads within this group according to the load priority orders as the order of priority of the respective loads (S408). [Keisuke, abstract]”.
Regarding claim 13:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 12, upon which this claim is dependent.
Thompson further teaches:
determining the electrical load status (the threshold or limit tas_crank_voltage at which the system initiates start up is varied according to a table of battery voltage versus ambient air temperatures. [0040]) based on the outdoor temperature (ambient air temperatures [0040]) and the vehicle mode of operation (to determine when an engine startup should be initiated during engine mode operation of the automated start and stop operation [0040]); and
Keisuke further teaches:
determining the load control plan (The load control units 110a to 110e control the loads based on the received supply power values so that the power consumption of the corresponding loads does not exceed the supply power values. [0026]) further based on the determined electrical load status (First, steps (hereinafter abbreviated as S) 401 and S402 constitute priority / necessary power calculation means 204a1 to 204f2, and each of them is operated based on the operation status of the switch, volume, etc. by the occupant of each load and the operation status of the load. [0027]).
Regarding claim 16:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 12, upon which this claim is dependent.
Thompson further teaches:
wherein the determined action (The engine will restart only when the ECM 32 determines that the engine needs to start to charge the battery, warm the engine in engine mode, or heat or cool the interior in thermostat mode. [0030]) includes at least one of uploading vehicle data to a remote computer (examiner is interpreting this limitation in the alternative) or downloading data from the remote computer (examiner is interpreting this limitation in the alternative), navigating the vehicle to a specified location (examiner is interpreting this limitation in the alternative), actuating a vehicle actuator to perform a specified action (the control 32 will stop and restart the engine as necessary, to keep engine temperature between a selected range of temperatures, for example 60.degree. F. (16.degree. C.) and 104.degree. F. (40.degree. C.) (that may be factory set limits) and to keep the battery charged. When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]).
Verbrugge further teaches:
downloading data from the remote computer (The latter embodiment specifically includes information downloaded from the Internet and other networks. Such signal-bearing media, when carrying computer-readable instructions that direct the functions of the present invention, represent embodiments of the present invention. [0094])
Regarding claim 17:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 12, upon which this claim is dependent.
Thompson further teaches:
wherein the instructions further include instructions to determine the minimum time based on the determined action (When the engine starts due to sensing of a low battery voltage, for example less than 12.2 V on a 12 V system or less than 24.4 V on a 24 V system, the engine will run for a selected time, for example, a minimum of two hours. [0031]) and stored execution time data for the determined action (Idle time and fuel savings information is available from the control system with a Diagnostic Data Reader (DDR) if Version 4.0 or later of DDR software is used with an automated start and stop features. [0025]).
Regarding claim 18:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 12, upon which this claim is dependent.
Keisuke further teaches:
wherein the load control plan includes (i) turning off a device (In S406, if the suppliable power is smaller than the required power, the process proceeds to S407, in which the power supply to each group is calculated by the function-specific power distribution unit 202, and transmitted to the corresponding individual load power distribution unit. The power to be supplied to each group is determined by the required power and priority of each group, and is determined by allocating the required power of each group in descending order of priority not exceeding the suppliable power. [0036]; examiner notes that while not explicitly stated, if the available power is used up by higher priority devices, that inherently necessitates the deactivation of a lower priority device.), (ii) reducing power provided to the device (In S406, if the suppliable power is smaller than the required power, the process proceeds to S407, in which the power supply to each group is calculated by the function-specific power distribution unit 202, and transmitted to the corresponding individual load power distribution unit. The power to be supplied to each group is determined by the required power and priority of each group, and is determined by allocating the required power of each group in descending order of priority not exceeding the suppliable power. [0036]), or (iii) transmitting an instruction via a vehicle communication network to the device including maximum allowed power limit of the respective device (the conventional method of centrally managing the load priorities, each time the number or capacity of the in-vehicle loads changes due to a change in the model of a vehicle model, the load of each load is reduced. [0007]), wherein the device includes a computer (a vehicle load drive control device [0008]) programmed to execute the received instruction to limit a respective power consumption (the conventional method of centrally managing the load priorities, each time the number or capacity of the in-vehicle loads changes due to a change in the model of a vehicle model, the load of each load is reduced. [0007]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PUB NO 2006/0137643) in view of Verbrugge (US PUB NO 2007/0159137) and Keisuke (JP2004142662) in further view of Greiner (US PUB NO 2008/0082345).
Regarding claim 4:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Thompson in view of Verbrugge and Keisuke do not explicitly teach, however Greiner teaches:
wherein the instructions include further instructions to determine the risk condition based at least in part on a plurality of relationships (Once the health data has been analyzed and an event alert condition detected, risk assessment system 140 may estimate a future failure data of the machine, based on the event alert condition (Step 330). Risk assessment system 140 may determine the future failure date based on the health data and the type and nature of the event alert. For example, in response to the event alert, risk assessment system 140 may extract particular trouble codes associated with any event alerts. Risk assessment system 140 may estimate, based on the trouble codes and/or the severity of the event alert (critical or non-critical), a future failure date of the component or machine. This estimation may be based on historical operation and/or health data gathered, for example, from previous operations and/or field tests for the component, the machine, and/or machine type. Alternatively and/or additionally, the estimation of the future failure date may be derived from a look-up table or database associated with each component, based on failure test analysis associated with the machine. For purposes of the present disclosure, future failure date refers to any temporal indication (e.g., date, day and time, hour of operation, month, etc.) of a future failure of the machine associated with one or more event alert conditions, assuming these conditions continually and/or periodically persist. [0040]) between (i) the risk condition (Risk assessment system 140 may determine the future failure date based on the health data and the type and nature of the event alert. [0040]), and (ii) DTCs (“trouble codes” [0040]) and a vehicle diagnostic condition (the severity of the event alert (critical or non-critical) [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge and Keisuke to include the teachings as taught by Greiner to allow for “a method for determining risk associated with delaying machine maintenance includes receiving health data associated with a machine and analyzing the health data based on predetermined threshold data to detect an event alert condition. A future failure date of a machine component is then estimated based on the health data analysis. [Greiner, abstract]”.
Regarding claim 14:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 12, upon which this claim is dependent.
Thompson in view of Verbrugge and Keisuke do not explicitly teach, however Greiner teaches:
determining the risk condition based at least in part on a plurality of relationships (Once the health data has been analyzed and an event alert condition detected, risk assessment system 140 may estimate a future failure data of the machine, based on the event alert condition (Step 330). Risk assessment system 140 may determine the future failure date based on the health data and the type and nature of the event alert. For example, in response to the event alert, risk assessment system 140 may extract particular trouble codes associated with any event alerts. Risk assessment system 140 may estimate, based on the trouble codes and/or the severity of the event alert (critical or non-critical), a future failure date of the component or machine. This estimation may be based on historical operation and/or health data gathered, for example, from previous operations and/or field tests for the component, the machine, and/or machine type. Alternatively and/or additionally, the estimation of the future failure date may be derived from a look-up table or database associated with each component, based on failure test analysis associated with the machine. For purposes of the present disclosure, future failure date refers to any temporal indication (e.g., date, day and time, hour of operation, month, etc.) of a future failure of the machine associated with one or more event alert conditions, assuming these conditions continually and/or periodically persist. [0040]) between (i) the risk condition (Risk assessment system 140 may determine the future failure date based on the health data and the type and nature of the event alert. [0040]), and (ii) DTCs (“trouble codes” [0040]) and a vehicle diagnostic condition (the severity of the event alert (critical or non-critical) [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge and Keisuke to include the teachings as taught by Greiner to allow for “a method for determining risk associated with delaying machine maintenance includes receiving health data associated with a machine and analyzing the health data based on predetermined threshold data to detect an event alert condition. A future failure date of a machine component is then estimated based on the health data analysis. [Greiner, abstract]”.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PUB NO 2006/0137643) in view of Verbrugge (US PUB NO 2007/0159137) and Keisuke (JP2004142662) in further view of Pearlman (US PAT NO 8,510,200).
Regarding claim 5:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Thompson in view of Verbrugge and Keisuke do not explicitly teach, however Pearlman teaches:
wherein the instructions further include instructions to determine a predicted engine idle time (if the driver of vehicle 104 varies from a desirable, predetermined and/or given engine idling time, his performance score 306 would reflect the variance 302 with the threshold limit 304 when compared with the desirable driver objective data 108 applicable to engine idling duration. [col 8, lines 53-57]; examiner notes that a desirable, predetermined idle time would be a predicted idle time that would be expected given the current situation.) based on (i) the determined action (driver objective data 108 that may be resident on the server device 102 and may be compared with the telemetry data 106, according to one or more embodiments. Such driver objective data 108 may include, but is not limited to, limit data 702, route plan data 704, engine idling data 706, maximum rate of acceleration of vehicle data 708, maximum rate of deceleration of vehicle data 710, maximum average speed data 712, and predetermined use time data 714. [col 8, lines 11-19]) and (ii) an idle time duration limit (the amount of time the engine of the vehicle 104 is idle to determine whether the variance 302 is beyond the threshold limit 304. [col 8, lines 50-52]) determined based on a vehicle location (the particular geospatial location surrounding the present location of the vehicle 104 as determined through the mapping data source having all route plans in the geospatial vicinity [col 8, lines 34-37]) and map data (he particular geospatial location surrounding the present location of the vehicle 104 as determined through the mapping data source having all route plans in the geospatial vicinity [col 8, lines 34-37]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge and Keisuke to include the teachings as taught by Pearlman to allow for “a method of geospatial data based assessment driver behavior to improve driver safety and efficiency is disclosed. A method of a server device may comprise determining that a telemetry data is associated with a vehicle communicatively coupled with the server device and comparing the telemetry data with a driver objective data. A variance between the telemetry data and the driver objective data may then be determined. A performance score may be generated upon comparison of the variance to a threshold limit and/or the driver objective data. [Pearlman, abstract]”. The teachings of Pearlman allow for determinations to be made if a system is running as expected or if the data is indicating an abnormal response depending on the current situation. This would improve the risk detection capabilities of Thompson in view of Verbrugge and Keisuke.
Regarding claim 15:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 12, upon which this claim is dependent.
Thompson in view of Verbrugge and Keisuke do not explicitly teach, however Pearlman teaches:
determining a predicted engine idle time (if the driver of vehicle 104 varies from a desirable, predetermined and/or given engine idling time, his performance score 306 would reflect the variance 302 with the threshold limit 304 when compared with the desirable driver objective data 108 applicable to engine idling duration. [col 8, lines 53-57]; examiner notes that a desirable, predetermined idle time would be a predicted idle time that would be expected given the current situation.) based on (i) the determined action (driver objective data 108 that may be resident on the server device 102 and may be compared with the telemetry data 106, according to one or more embodiments. Such driver objective data 108 may include, but is not limited to, limit data 702, route plan data 704, engine idling data 706, maximum rate of acceleration of vehicle data 708, maximum rate of deceleration of vehicle data 710, maximum average speed data 712, and predetermined use time data 714. [col 8, lines 11-19]) and (ii) an idle time duration limit (the amount of time the engine of the vehicle 104 is idle to determine whether the variance 302 is beyond the threshold limit 304. [col 8, lines 50-52]) determined based on a vehicle location (the particular geospatial location surrounding the present location of the vehicle 104 as determined through the mapping data source having all route plans in the geospatial vicinity [col 8, lines 34-37]) and map data (he particular geospatial location surrounding the present location of the vehicle 104 as determined through the mapping data source having all route plans in the geospatial vicinity [col 8, lines 34-37]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge and Keisuke to include the teachings as taught by Pearlman to allow for “a method of geospatial data based assessment driver behavior to improve driver safety and efficiency is disclosed. A method of a server device may comprise determining that a telemetry data is associated with a vehicle communicatively coupled with the server device and comparing the telemetry data with a driver objective data. A variance between the telemetry data and the driver objective data may then be determined. A performance score may be generated upon comparison of the variance to a threshold limit and/or the driver objective data. [Pearlman, abstract]”. The teachings of Pearlman allow for determinations to be made if a system is running as expected or if the data is indicating an abnormal response depending on the current situation. This would improve the risk detection capabilities of Thompson in view of Verbrugge and Keisuke.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US PUB NO 2006/0137643) in view of Verbrugge (US PUB NO 2007/0159137) and Keisuke (JP2004142662) in further view of Meyhofer (US PUB NO 2017/0174037).
Regarding claim 9:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 1, upon which this claim is dependent.
Thompson in view of Verbrugge and Keisuke do not explicitly teach, however Meyhofer teaches:
wherein the instructions further include instructions to determine a thermal load threshold for vehicle thermal devices (However, it is also contemplated that priorities may change dynamically depending on ambient conditions, the number of passengers in the AV 100, whether the passenger(s) manually initiate the A/C system or the heater core of the AV 100, and the like. The thermal reduction system 140 can adapt to such dynamic changes on the fly by continuously monitoring not only the cooling fluid 112 temperature, but also various sensors of the AV 100, such as temperature sensors that measure the ambient conditions and/or internal temperature of the passenger interior 195 of the AV 100 (e.g., to prioritize one of the cabin radiator 155 or the main radiator 145 over the other), pressure sensors that detect the number of passengers in the AV 100 (e.g., to limit the cabin air 196 flow rate), on-board sensors that detect when the A/C system or heater core has been initiated (e.g., to vary the flow rate of cabin air 196 to the cabin radiator 155 or prioritize radiators 145, 155), a speed sensor to detect a current speed of the AV 100 (e.g., to control the radiator fan 148 to the main radiator 145 and/or prioritize radiators 145, 155), etc. [0055]) based on the outside temperature (temperature sensors that measure the ambient conditions [0055]), a vehicle interior temperature (internal temperature of the passenger interior 195 of the AV 100 [0055]), a user interior temperature setting (on-board sensors that detect when the A/C system or heater core has been initiated (e.g., to vary the flow rate of cabin air 196 to the cabin radiator 155 or prioritize radiators 145, 155) [0055]), a vehicle sensor temperature (the thermal reduction system can process data from a number of sensors to control the operation of the primary and secondary cooling units. The data can comprise the cooling fluid temperature proximally and/or distally from the heat source (e.g., the on-board data processing system of the AV). The data can further comprise sensor data indicating a number of passengers within the AV (e.g., to reestablish or reset the flow rate limit for the cabin radiator), temperature and/or humidity sensor data indicating ambient conditions, [0015]), and a specified range for an operation temperature of the vehicle sensor (In many implementations, the thermal reduction system 140 can dynamically determine whether the cooling fluid 112 temperature is within a predetermine threshold (305). The threshold may be a specific temperature of the cooling fluid 112 exiting the cooling rack 115 (e.g., ˜52° C.), entering the cooling rack 112 (e.g., ˜48° C.), or a temperature delta between the two measured temperatures (e.g., Δ≦4° C.). Furthermore, the thermal reduction system 140 can dynamically certify that the cooling fluid 112 temperature through the cooling rack 115 is within a nominal temperature range. Of course, the nominal temperature range can be different for a first measured temperature proximal to the cooling rack 155 (e.g., {nom_range_T1}=(40.0° C.≦T.sub.opt1≦48.0° C.)) as compared to a second measured temperature distally from the cooling rack 115 (e.g., {nom_range_T2}=(51.5° C.≦T.sub.opt2≦52.5° C.)). Furthermore, the overall temperature delta between the actual measured T1 and T2 can have an upper limit (e.g., ΔT.sub.opt≦5.5° C.) which can, for example, cause the thermal reduction system 140 to vary the flow rate of the cooling fluid 112, as described herein. [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge and Keisuke to include the teachings as taught by Meyhofer to allow for “automated or autonomous vehicles (AVs) may require continuous data processing using a data processing system that can generate a large amount of heat. A critical design parameter for continuous processing systems is performance per watt, since the performance of such processing systems typically rely on the performance of their cooling systems. For AVs, maintaining peak performance of on-board processing units may be crucial to achieve reliability and safety. Therefore, maintaining the on-board processing units within an optimal operational environment can be crucial to progressing AV technology. [Meyhofer, 0001]”.
Regarding claim 10:
Thompson in view of Verbrugge, Keisuke, and Meyhofer teach all the limitations of claim 9, upon which this claim is dependent.
Meyhofer further teaches:
wherein the instructions further include instructions to determine a second power control plan for the vehicle thermal devices (then the thermal reduction system 140 can initiate the compressor pump 172 to engage the secondary cooling unit 159 (330). [0053]) based on a thermal load priority list (While the primary cooling unit 149 is active, the thermal reduction system 140 can identify situational changes in connection with the AV 100 (450). Such situational changes can include, for example, passenger pick-up and drop-off (451), changes in ambient conditions (452), changes in the AV systems (453 (e.g., manual activation of the A/C system or heater core), or changes in the processing requirements for the data processing system 110 (454) (e.g., when the AV 100 enters a high traffic area). Based on the situational changes, the thermal reduction system 140 can adjust the primary cooling unit 149 and the fluid pump(s) 157 to meet the increased or decreased cooling requirements proactively (455). [0061]) and a second threshold for the vehicle thermal devices (if the measured temperature does exceed the threshold temperature (328), then the thermal reduction system 140 can initiate the compressor pump 172 to engage the secondary cooling unit 159 (330). [0053]).
Regarding claim 19:
Thompson in view of Verbrugge and Keisuke teach all the limitations of claim 12, upon which this claim is dependent.
Thompson in view of Verbrugge and Keisuke do not explicitly teach, however Meyhofer teaches:
determining a thermal load threshold for vehicle thermal devices (However, it is also contemplated that priorities may change dynamically depending on ambient conditions, the number of passengers in the AV 100, whether the passenger(s) manually initiate the A/C system or the heater core of the AV 100, and the like. The thermal reduction system 140 can adapt to such dynamic changes on the fly by continuously monitoring not only the cooling fluid 112 temperature, but also various sensors of the AV 100, such as temperature sensors that measure the ambient conditions and/or internal temperature of the passenger interior 195 of the AV 100 (e.g., to prioritize one of the cabin radiator 155 or the main radiator 145 over the other), pressure sensors that detect the number of passengers in the AV 100 (e.g., to limit the cabin air 196 flow rate), on-board sensors that detect when the A/C system or heater core has been initiated (e.g., to vary the flow rate of cabin air 196 to the cabin radiator 155 or prioritize radiators 145, 155), a speed sensor to detect a current speed of the AV 100 (e.g., to control the radiator fan 148 to the main radiator 145 and/or prioritize radiators 145, 155), etc. [0055]) based on the outside temperature (temperature sensors that measure the ambient conditions [0055]), a vehicle interior temperature (internal temperature of the passenger interior 195 of the AV 100 [0055]), a user interior temperature setting (on-board sensors that detect when the A/C system or heater core has been initiated (e.g., to vary the flow rate of cabin air 196 to the cabin radiator 155 or prioritize radiators 145, 155) [0055]), a vehicle sensor temperature (the thermal reduction system can process data from a number of sensors to control the operation of the primary and secondary cooling units. The data can comprise the cooling fluid temperature proximally and/or distally from the heat source (e.g., the on-board data processing system of the AV). The data can further comprise sensor data indicating a number of passengers within the AV (e.g., to reestablish or reset the flow rate limit for the cabin radiator), temperature and/or humidity sensor data indicating ambient conditions, [0015]), and a specified range for an operation temperature of the vehicle sensor (In many implementations, the thermal reduction system 140 can dynamically determine whether the cooling fluid 112 temperature is within a predetermine threshold (305). The threshold may be a specific temperature of the cooling fluid 112 exiting the cooling rack 115 (e.g., ˜52° C.), entering the cooling rack 112 (e.g., ˜48° C.), or a temperature delta between the two measured temperatures (e.g., Δ≦4° C.). Furthermore, the thermal reduction system 140 can dynamically certify that the cooling fluid 112 temperature through the cooling rack 115 is within a nominal temperature range. Of course, the nominal temperature range can be different for a first measured temperature proximal to the cooling rack 155 (e.g., {nom_range_T1}=(40.0° C.≦T.sub.opt1≦48.0° C.)) as compared to a second measured temperature distally from the cooling rack 115 (e.g., {nom_range_T2}=(51.5° C.≦T.sub.opt2≦52.5° C.)). Furthermore, the overall temperature delta between the actual measured T1 and T2 can have an upper limit (e.g., ΔT.sub.opt≦5.5° C.) which can, for example, cause the thermal reduction system 140 to vary the flow rate of the cooling fluid 112, as described herein. [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified Thompson in view of Verbrugge and Keisuke to include the teachings as taught by Meyhofer to allow for “automated or autonomous vehicles (AVs) may require continuous data processing using a data processing system that can generate a large amount of heat. A critical design parameter for continuous processing systems is performance per watt, since the performance of such processing systems typically rely on the performance of their cooling systems. For AVs, maintaining peak performance of on-board processing units may be crucial to achieve reliability and safety. Therefore, maintaining the on-board processing units within an optimal operational environment can be crucial to progressing AV technology. [Meyhofer, 0001]”.
Regarding claim 20:
Thompson in view of Verbrugge, Keisuke, and Meyhofer teach all the limitations of claim 19, upon which this claim is dependent.
Meyhofer further teaches:
determining a second power control plan for the vehicle thermal devices (then the thermal reduction system 140 can initiate the compressor pump 172 to engage the secondary cooling unit 159 (330). [0053]) based on a thermal load priority list (While the primary cooling unit 149 is active, the thermal reduction system 140 can identify situational changes in connection with the AV 100 (450). Such situational changes can include, for example, passenger pick-up and drop-off (451), changes in ambient conditions (452), changes in the AV systems (453 (e.g., manual activation of the A/C system or heater core), or changes in the processing requirements for the data processing system 110 (454) (e.g., when the AV 100 enters a high traffic area). Based on the situational changes, the thermal reduction system 140 can adjust the primary cooling unit 149 and the fluid pump(s) 157 to meet the increased or decreased cooling requirements proactively (455). [0061]) and a second threshold for the vehicle thermal devices (if the measured temperature does exceed the threshold temperature (328), then the thermal reduction system 140 can initiate the compressor pump 172 to engage the secondary cooling unit 159 (330). [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665